DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 8-11 contains the following passage: “the content of the repeating units having bromine constituting the brominated copolymer rubber being from 0.8 to 1.5 mol% with respect to the total amount of the repeating units constituting the brominated copolymer rubber”.
	It is not clear what applicant intends to claim with regard to “the repeating units”.  That element lacks antecedent basis.  The claim limitation is also confusing as it is not clear which portion of the total amount of repeating units is from 0.8 to 1.5 mol% as required by the claim.  Claims 2-15 depend from claim 1 and are rejected for the same reasons.
  


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest relevant prior art is embodied by USPNs 2013/0174933 to Yamakawa et al. (Yamakawa), 2013/0068338 to Shinoda et al. (Shinoda) and 5,159,014 to Tsutsumi et al. (Tsutsumi).  Yamakawa and Shinoda fail to disclose carbon black A having a dibutyl phthalate absorption amount of 40 cm3 /100g or less as required by claim 1.  Yamakawa discloses DBP absorption of greater than or equal to 90 cm3/100g (paragraph 0017).  Shinoda discloses DBP absorption of greater than or equal to 90 cm3/100g (paragraph 0084).  Tsutsumi fails to disclose brominated rubber as required by claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references in the PTO 892 not made of record above, disclose hoses having some but not all of the claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753